Citation Nr: 1431316	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  09-15 446A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Meawad, Counsel




INTRODUCTION

The Veteran served on active duty with the United States Army from April 1965 to February 1967.  The Veteran died in December 2006.  The appellant is the Veteran's widow.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In March 2011, the appellant was scheduled for a travel board hearing.  Prior to the hearing, she withdrew her hearing request.  

In January 2012, the Board remanded the case for further development.


FINDINGS OF FACT

1.  The Veteran died in December 2006; the death certificate lists the cause of death as glioblastoma multiforme.

2.  At the time of his death the Veteran did not have a service-connected disability.

3.  The Veteran's glioblastoma multiforme was not incurred in service nor otherwise related to service.






CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

May 2008, November 2010, January 2012, and March 2013 letters satisfied the duty to notify provisions.  These letters also notified the appellant of regulations pertinent to the establishment of an effective date and of the disability rating.  The claim was subsequently readjudicated, most recently in a July 2013 supplemental statement of the case.  The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  The Veteran's Social Security Administration disability determination, and the records considered in that determination, was obtained.  

A VA opinion was obtained in May 2012; the appellant has not argued, and the record does not reflect, that this opinion was inadequate for rating purposes.  As the reports of the VA opinion is based on the Veteran's medical history and described the cause of death in sufficient detail so that the Board's decision is a fully informed one, the opinion is adequate.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

In December 2013, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board obtained a medical expert opinion from the Veterans Health Administration (VHA) on the question of a causal relationship between the Veteran's cause of death and service.  As the VHA expert considered the Veteran's medical history and described the cause of death in sufficient detail and provided a rationale to support the conclusions reached in the opinion, the VHA opinion is adequate to decide the claim of service connection for the cause of the Veteran's death.  See Stefl, 21 Vet. App. at 123.  The appellant and her representative were provided a copy of the VHA opinion and afforded the opportunity to submit additional evidence and argument.  The appellant responded in May 2014.

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

II.  Service connection

To establish service connection for the cause of a Veteran's death, the evidence must show that a disability or disabilities incurred in or aggravated by service either caused or contributed substantially or materially to cause the Veteran's death.  For a service-connected disability to be the cause of death it must singly or with some other condition be the immediate or underlying cause; or be etiologically related.

For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; Lathan v. Brown, 7 Vet. App. 359 (1995).  Accordingly, service connection for the cause of a Veteran's death may be demonstrated by showing that the Veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection in the context of this claim, once the death of the Veteran has been established, there must be medical evidence, or in certain circumstances, competent lay evidence, of in-service occurrence or aggravation of a disease or injury leading to death within the regulatory scheme; and competent evidence of a nexus between an in-service injury or disease and death.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Service connection for certain chronic disorders, such as malignant tumors, may be established based on a legal "presumption" by showing that the disability manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Prior to the Veteran's death, he did not have a service-connected disability.

The Veteran died in December 2006; the death certificate lists the immediate cause of death as glioblastoma multiforme.  

The appellant contends that the Veteran's fatal glioblastoma multiforme was due to his military service, including exposure to herbicides while serving in the Republic of Vietnam.  She alleges that the Veteran suffered from headaches upon returning from Vietnam and that such headaches worsened over the years leading up to his diagnosis of glioblastoma multiforme in September 2005.  Finally, the appellant claimed that the Veteran's glioblastoma multiforme was due to exposure to ionizing radiation in service.

For purposes of 38 C.F.R. § 3.311, the term "radiogenic disease" means a disease that may be induced by ionizing radiation.  Cancer of the brain is one of those diseases.  38 C.F.R. § 3.311(b)(2).

The Veteran worked as an air traffic control operator during service.  The VHA expert and VA physician stated that exposure to radiation has not been documented.  As the evidence does not show that the Veteran was exposed to ionizing radiation, none of the ionizing provisions apply, including obtaining a dose estimate under 38 C.F.R. § 3.311(c).  

The appellant claims that the Veteran's glioblastoma multiforme was caused by exposure to Agent Orange while he was in Vietnam.  A veteran is entitled to a presumption of service connection if he is diagnosed with certain enumerated diseases associated with exposure to certain herbicide agents.  38 C.F.R. § 3.309(e).  Regulations pertaining to Agent Orange exposure have expanded to include all herbicides used in Vietnam.  Unless there is affirmative evidence to the contrary, a veteran who served on active duty in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed to Agent Orange or similar herbicide.  38 U.S.C. § 1116(f); 38 C.F.R. § 3.313a.  

Although the Veteran did serve in Vietnam, and is therefore presumed to have been exposed to Agent Orange, the Veteran's diagnosed glioblastoma multiforme is not a presumptive disability based on exposure to Agent Orange.  There are no medical or scientific studies, nor updates from the Institute of Medicine of the National Academies (IOM), that have concluded that glioblastoma multiforme is a soft tissue carcinoma, which is a presumptive disability.  
The VA physician pointed out  that glioblastoma multiforme and soft tissue carcinoma are pathologically distinct.  

In addition, the medical evidence of record makes no mention of any relationship between the Veteran's glioblastoma multiforme and herbicide exposure on a direct basis, nor indicates that it is related to service in any way.  

The Veteran's service treatment records reflect that, in May 1964, April 1965, and February 1967, the Veteran indicated on each Report of Medical History that he suffered from frequent or severe headache.  Post-service VA treatment records dated January 1994 and December 1994 report that the Veteran had a history of headaches for years.  In January 1994, the Veteran was diagnosed as having cluster headaches.

In July 2005, the Veteran was treated for a right frontal intraparenchymal hemorrhage and received private in-house rehabilitation and treatment.  In an August 2005 surgical pathology report, the Veteran was found to have a right frontal tumor and he was diagnosed as having glioblastoma.  The Veteran underwent chemotherapy and radiation treatment prior to his death in December 2006.  

Service treatment records are negative for treatment for glioblastoma multiforme and there is no evidence of findings related to glioblastoma multiforme for many years following service.  The long time lapse between service and any documented evidence of treatment can be considered, along with other factors, as evidence of whether an injury or disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

In a May 2007 statement, a private physician opined that it is possible that repeated high-level exposures to radioactive materials and hazardous chemicals used in active combat may have contributed to the Veteran's terminal brain cancer.  The phrasing of this opinion was speculative at best and is not supported by any medical evidence.  38 C.F.R. § 3.102; Stegman v. Derwinski, 3 Vet. App. 228 (1992).

Alternatively, the evidence contains two medical opinions showing that the Veteran's cause of death was not related to service, including exposure to herbicides.  

In May 2012, a VA opinion was provided.  The VA physician stated that he was unable to opine without resorting to mere speculation regarding the relationship between the Veteran's glioblastoma multiforme, which was not considered a soft tissue sarcoma as it was pathologically distinct, and his exposure to herbicides.  He stated in an addendum that there was no direct evidence that any of his symptoms were clearly or definitively documented to be related to glioblastoma multiforme, which occurred frequently in individuals for unknown reasons.  The VA physician stated that "any attempt to relate it to the [Veteran's] service would be guess work only, so I think definitely that there is no relationship between the two."  

The VHA expert provided an opinion in December 2013, finding that that there was less than 50 percent probability that the onset of the Veteran's glioblastoma multiforme occurred during service.  The expert noted the appellant's claim that the Veteran's had headaches since service until he was diagnosed as having glioblastoma multiforme.  He stated that it was unusual for glioblastoma multiforme to have developed during the Veteran's service and persist for 40 years before a diagnosis was made as this malignancy is considered to be one of the most aggressive types of brain cancers.  Median survival rates are usually measured in months to years, not decades.  If the Veteran's symptoms during service were caused by glioblastoma multiforme, it would have been a more serious and rapidly progressive medical course rather than a relatively indolent process persisting over 4 decades.  Regarding a correlation to exposure to herbicides, the expert stated that it would be pure speculation as the only established environmental risk that has been linked to the development of brain tumors is radiation, which has not been documented with this Veteran.  There are no known publications or reports that clearly show a direct correlation between herbicides and the development of brain tumors.  Based on the record, the expert opined that exposure to herbicides was not directly related to the Veteran's diagnosis of glioblastoma multiforme and there was less than 50 percent probability that the cancer was etiologically related to exposure to herbicides.

There is no competent medical evidence of record showing that the Veteran's cause of death is related to service.  Private and VA medical treatment records make no mention of any link between glioblastoma multiforme, the immediate causes of the Veteran's death, and service.  There are two definitive opinions that the Veteran's death was not caused by or related to service, including exposure to herbicides.  The examiners provided cogent rationales and cited to specific evidence in the file as support.   Those opinions are persuasive and of significant probative value.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

Concomitantly, the unsupported and, at best, speculative opinion provided by the private physician in May 2007 is of little probative value.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).

The earliest evidence of glioblastoma multiforme was in July 2005, about 38 years after the Veteran's discharge from service, well beyond the one-year presumptive period after service for manifestation of a malignant tumor as a chronic disease under 38 U.S.C.A. §§ 1112 and 1137 and 38 C.F.R. §§ 3.307, 3.309. 

An opinion as to whether the Veteran's death is related to service is not capable of lay observation and requires medical expertise.  See Buchanan, 451 F.3d at 1335; Jandreau, 492 F.3d at 1372; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  The appellant has not been shown to possess medical training or expertise and her opinions as to the cause of death are of no probative value.  

The preponderance of evidence is against the claim; there is no doubt to be resolved; and service connection for the cause of death is not warranted.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for the Veteran's cause of death is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


